Citation Nr: 0403941	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-12 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence was submitted to reopen 
a claim of service connection for a perforation of the right 
eardrum.

2.  Entitlement to a disability rating in excess of 10 
percent prior to October 2, 2000, for spondylosis and 
spondylolisthesis with recurrent lower back strain, 
significant narrowing and distortion of the spinal canal, and 
a pre-existing fractured L-5.

3.  Entitlement to a disability rating in excess of 40 
percent from October 2, 2000, for spondylosis and 
spondylolisthesis with recurrent lower back strain, 
significant narrowing and distortion of the spinal canal, and 
a pre-existing fractured L-5.

4.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left knee with 
ligament laxity.

5.  Entitlement to a compensable disability rating for 
migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to February 
1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO), located in 
Atlanta, Georgia, and Jackson, Mississippi.  In an April 2000 
rating decision, the RO in Atlanta, Georgia, denied 
disability ratings in excess of 10 percent for the lumbar 
spine and left knee disorders and a compensable rating for 
migraine headaches.  On October 2, 2000, the RO in Jackson, 
Mississippi, received correspondence from the veteran, which 
the Board accepts as a Substantive Appeal on the denials of 
disability ratings in excess of 10 percent for the low back 
and left knee disorders.  In a February 2002 rating decision, 
the RO in Jackson, Mississippi, held that new and material 
evidence had not submitted to reopen a claim of service 
connection for a perforation of the right eardrum.  In that 
same rating decision, the RO granted a 40 percent disability 
rating for the lumbar spine disorder, effective October 2, 
2000, which was not a complete grant of benefits; the veteran 
has not submitted a statement indicating that he is satisfied 
with this determination.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, the issues are as stated on the title 
page.

The veteran and his representative appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in June 
2003.

In a March 2000 statement, the representative raised the 
issue of service connection for hearing loss.  In a September 
2000 rating decision, the RO held that new and material 
evidence had not been submitted to reopen a claim for hearing 
loss due to a perforated eardrum.  The February 2002 rating 
decision reflects that the RO has been treating the claim of 
service connection for hearing loss as part of the claim to 
reopen service connection for a perforation of the right 
eardrum.  While the veteran underwent a VA audiometric 
evaluation in November 1987, the RO did not adjudicate the 
issue of service connection for hearing loss in an August 
1988 rating decision in which it denied service connection 
for a perforation of the right eardrum and tinnitus.  
Therefore, the issue of service connection for hearing loss 
is separate from the issue of new and material evidence to 
reopen service connection for a perforation of the right ear.  
This matter is referred to the RO.

Additionally, in an April 2000 Notice of Disagreement, the 
veteran raised the issue of service connection for traumatic 
arthritis of the elbows.  Previously, the RO in a September 
1998 rating decision denied service connection for a 
bilateral elbow disorder.  In that same document, the veteran 
raised the issue of service connection for stomach problems 
as secondary to taking medication for the service-connected 
lumbar spine disorder.  At a January 2001 VA examination, the 
veteran reported that he had been unemployed since 1999 
because of his service-connected disorders and that he only 
worked occasionally as a self-employed individual.  Thus, the 
veteran raised issue of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  At the June 2003 hearing, the veteran reported 
that he had a right wrist disorder due to a fall caused by 
the service-connected disorders, thereby raising the issue of 
secondary service connection for a right wrist disorder.  He 
also testified at his June 2003 hearing that he had tinnitus, 
thereby seeking to reopen the claim of service connection for 
tinnitus.  These issues are also referred to the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that the his lumbar spine and left knee 
disabilities worsened since his last VA examinations.  He 
also testified that he had had his right ear examined by VA 
and non-VA doctors.  VA treatment records from 2001 show that 
the veteran was seen at the VA medical center in Jackson, 
Mississippi, in October and November 2000.  Therefore, 
additional records from VA treatment in 2000 may be 
available.  Also, since the veteran has submitted additional 
service medical records and the Tripler Army Medical Center 
did not respond to a December 1998 request for records, 
additional service medical records may be available.  VA's 
duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous 
examination, as applicable, in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. § 3.159(c) 
(2003).

Also, the veteran submitted additional evidence at the June 
2003 hearing, which he waived initial RO consideration.  
However, that evidence was not associated with the claims 
folder.

The veteran is notified that it is his responsibility to 
report for any examination and to cooperative in the 
development of the case.  The veteran is notified that the 
consequence of failure to report for a VA examination for a 
claim for an increased disability rating without good cause 
shall be that the claim will be denied.  38 C.F.R. §§ 3.158, 
3.655 (2003).

In May 2000, the RO in Atlanta, Georgia, received a Notice of 
Disagreement on the issue of the denial of a compensable 
disability rating for migraine headaches.  However, a 
Statement of the Case addressing this claim has not issued to 
the veteran.  Therefore, remand is necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, 
the case is REMANDED for the following development:

1.  Ask the veteran to submit the 
evidence that he submitted at the June 
2003 hearing along with any additional 
evidence in his possession that pertains 
to the claim and that he has not already 
submitted to VA.

2.  Ask the veteran to identify any 
medical treatment, follow-up or 
evaluation for a perforation of the right 
eardrum since active service, for his 
left knee disorder since March 2001, and 
for his lumbar spine since October 2002.  
Obtain any records from the VA medical 
center in Jackson, Mississippi, for the 
periods from March 2000 to January 2001 
and from April 2003 to the present, and 
associate them with the claims folder.  
Obtain any identified records and 
associate them with the claims folder.  
If any request for private treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  Obtain any additional service medical 
records for the veteran from the National 
Personnel Records Center and the Tripler 
Army Medical Center in Hawaii.  If any 
request for such records is unsuccessful, 
notify the veteran appropriately.  
38 C.F.R. § 3.159(e).

4.  After the completion of numbers 1 and 
2 above, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and extent of his lumbar spine and 
left knee disorders and a VA neurological 
examination to determine the nature and 
extent of the lumbar spine disorder.   
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the lumbar spine and 
the left knee.  For the lumbar spine and 
left knee, the examiner should address 
the evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
note any recurrent subluxation or lateral 
instability in the left knee knee.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

6.  The RO should issue a Statement of 
the Case addressing the issue of a 
compensable disability rating for 
migraine headaches.  The veteran and his 
representative are advised that there is 
an obligation to perfect the appeal 
should he desire appellate review, and 
the Board reserves the right to dismiss 
the appeal for failure to do so.  38 
C.F.R. §§ 20.200, 20.202, 20.302 (2003).

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.   If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




